Citation Nr: 0602532	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  98-08 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an apportionment of the veteran's benefits for 
an appropriate period of time.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a April 1998 decision of the Providence, Rhode 
Island, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellants application for 
apportionment of the veteran's compensation benefits.  The 
appellant, who is the former spouse of the veteran, is 
appealing the decision on behalf of veteran's children who, 
the record suggests, have now reached the age of 18.  It is 
unclear from the record whether they remain in school, so as 
to remain eligible for current apportionment.  The issue is 
recharacterized as set forth on the title page for 
consideration of any periods for which eligibility for 
apportionment might be established.

This matter is a contested claim, and applicable provisions 
should be followed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if                               
further action is required on your part.


REMAND

The appellant in this case requested a hearing before a 
Member of the Board.  This hearing was scheduled, but the 
notifying correspondence was returned to the RO as 
undeliverable because the mail forwarding order had long 
since expired.  The Board has reviewed the record and found 
additional addresses which may be utilized to contact the 
appellant.  These include a [redacted] address, which 
was found on a phone bill submitted by the appellant and 
[redacted] address, submitted by the daughter of the 
appellant and the veteran in an application for education 
benefits.  As the appellant is unrepresented in this appeal, 
an attempt to contact her at either or both of these 
locations should be undertaken.

In view of the above, the case is remanded for the following:

The RO should contact the appellant at 
the above mentioned addresses as well as 
the veteran so that a travel board 
hearing before a Member of the Board may 
be scheduled.  If attempts to contact the 
appellant at the foregoing addresses is 
unsuccessful, and appellant is not 
otherwise located, the matter should be 
returned to the Board in accordance with 
applicable provisions, after it is 
determined that all contested claims 
provisions have been complied with.  
Thereafter, the matter should be returned 
to the Board in accordance with 
applicable provisions.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

